Case 1:20-cv-09869-GBD Document 1-1 Filed 11/23/20 Page 1 of 29




                      Exhibit A
FILED: NEW YORK COUNTY CLERK 10/07/2020 04:29 PM                                                                                                                                                         INDEX NO. 655087/2020
NYSCEF DOC. NO. 1Case 1:20-cv-09869-GBD Document 1-1 Filed 11/23/20 Page 2 of 29
                                                                     RECEIVED  NYSCEF: 10/07/2020



                                                                                                                                                                                             Exhibit A


       SUPREME                 COURT                  OF THE                 STATE            OF       NEW YORK
       COUNTY                  OF     NEW YORK
                                                                                                                                    X
       KNOWYOURMEME.COM                                             NETWORK,                   INC.,        and                                            Index          No.
       PALISADES                CAPITAL,                    INC.                                                                                           Date       purchased

                                                                                                                                                           Plaintiff(s)           designate(s)
                                                        Plaintiff(s),                                                                                      NEW YORK
                                                                                                                                                           County           as the       place     of    trial.
                            -against-
                                                                                                                                                                      SUMMONS
       JACOB    NIZRI,   WE ENDEAVOR                                            LTD,         and
                                                                                                                                                           The       basis     of venue   is
       LITERALLY       MEDIA LTD '                                                                                                                                              .
                                                                                                                                                           The       Plaintiff's    place of business

                                                        Defendant(s).


       -----------------------------------------------------------------------X




       Plaintiff(s)          reside(s)          at      244         Fifth      Avenue,              Suite    #G290,            New            York,         NY        10001

       County          of New           York


       TO THE               ABOVE                NAMED                       DEFENDANT(s)


                      YOU           ARE         HEREBY                        SUMMONED                          to answer               the    Complaint                   in this      action     and       to    serve     a copy
       of    your     answer,           or if         the     Complaint                 is not        served       with        this      Summons,                    to    serve        a notice        of   appearance,            on
              Plaintiffs'
       the                          Attorneys                within          twenty          (20)     days      after        the      service         of      this        Summons,           exclusive            of   the    day   of
       service        (or    within          thirty          (30)      days     after        the      service       is complete                 if    this        Summons               is not     personally           delivered
       to    you      within        the      State          of      New        York);         and      in    case       of    your        failure            to      appear        or    answer,         judgment            will   be
       taken       against       you      by     default              for     the   relief       demanded               in    the       Complaint.


       Dated:         October           7, 2020


       Defendant's              Address:
       61 Greenpoint                  Ave.       Suite           101        Brooklyn,          New          York        11222.




                                                                                                                             By·
                                                                                                                                                     //s//Jeffrey                 Davis
                                                                                                                             Attorneys               for     the      Plaintiffs
                                                                                                                                                                                48'
                                                                                                                             600      Mamaroneck                      Ave,          Floor

                                                                                                                             Harrison,               New          York          10528
                                                                                                                             Tel·
                                                                                                                                    914         586        3529




                                                                                                                1 of 28
FILED: NEW YORK COUNTY CLERK 10/07/2020 04:29 PM                                                                                                                                               INDEX NO. 655087/2020
NYSCEF DOC. NO. 1Case 1:20-cv-09869-GBD Document 1-1 Filed 11/23/20 Page 3 of 29
                                                                     RECEIVED  NYSCEF: 10/07/2020




       SUPREME                 COURT OF THE                           STATE             NEW YORK
       COUNTY                 OF NEW YORK
                        ------------------------------------------------------------X
       KNOWYOURMEME.COM                                           NETWORK,                      INC.,            and
       PALISADES                   CAPITAL,              INC.



                                                                    Plaintiffs,


       -against-                                                                                                                          VERIFIED                 COMPLAINT



       JACOB    NIZRI,   WE ENDEAVOR                                           LTD,            and
       LITERALLY       MEDIA LTD,


                                                     Defendants.
       -----------------------------------------------------------------------X


                      Plaintiffs          Knowyo.             rmeme         cam       Network,               Inc.                                                        and    Palisasdes           Capital,          Inc.
                                                                                                                          ("Plaintiff')            ("KYN')


       (Plaintiff')           by its      attorneys         Davis       &     Associates.                 P.C.      for     their         Complaint          against           Defendants            Jacob           Nizri



       ("Nizri'),         We Endeavor                  Ltd,       ("WEE')             and       Literally           Media           LTD        ("LM')         (collectively,            "Defendaui.s"),


       alleges        as follows:




                                                                                                           PARTIES


              1.      Plaintiff        KNOWYOURMEME.COM                                               NETWORK,                       INC.          ('KYN)           is a Delaware              corporation               with


                      its principal           place      of business              in New             York         City,      New          York.


              2.      PALISADES                     CAPITAL,               INC.                       is an Arkansas                      corporation             with      its principal           place       of
                                                                                      ('PCI)


                      business            in New       York        City,     New          York.


              3.      Defendâñt             JACOB             NIZRI          ('NIZR1)              is a resident               of New             York


              4.      Defendant              WE ENDEAVOR                            LTD.           ('WEE)               also     doing        bush±ess            as We        Endeaver             Media        Group          is



                      an Israeli          corporation             doing        business            in New            York.          At      all times        hereinafter             menHc.n.          d,   WEE


                                          conducted           b                   activities         in     the     City,                         and     State     of New           York      and         co            .e× to
                      regularly                                                                                                 County


                      maintain            offices      at 61 Greenpoint                     Ave.          Suite      101       Brooklyn,            New       York          11222.


              5.      Defendant              LITERALLY                  MEDIA               LTD.                              is an Israeli             corporation                         h..×i     ..        in New
                                                                                                            ("LM')                                                              doing


                      York,        with      the     mainrity         of its      stock        owned             by WEE.             At      all times       LM          regularly      conducted               business


                                                                                                                    2




                                                                                                            2 of 28
FILED: NEW YORK COUNTY CLERK 10/07/2020 04:29 PM                                                                                                                                                               INDEX NO. 655087/2020
NYSCEF DOC. NO. 1Case 1:20-cv-09869-GBD Document 1-1 Filed 11/23/20 Page 4 of 29
                                                                     RECEIVED  NYSCEF: 10/07/2020




                activities             in     the     City,                         and      State         of New               York         and        continues               to maintain                 offices         at 61
                                                                County


                Greenpoint                    Ave.        Suite       101     Brooklyn,                   New        York            11222.


                                                                                        JURISDICTION                                 AND            VENUE


          6.         The        Court         has     jurisdiction               over        Defendants                       pursuant              to CPLR             §§ 301          and      302(a)             because


                the        Defendants                 have         their     principal               place        of b.ñ-                  ss and/or                                  transaction               b=
                                                                                                                                                                   regularly


                in     the      State         of New           York,         Defendants                    have          committed                  tortious            acts     within          the        State     of New


                York            or outside             New         York,         causing             injury         in this            State        and     resulting            in the       claims           herein.


          7.    Venue                is proper          under          CPLR             §§ 503(a)             because               New           York          County          is the       county           in which


                one        of    the        parties        resided          when          it was           commenced,                       the        county         in which            a substantial                part


                of     the       events            or omissions               giving          rise        to the         claims            occurred,             Defendants                 maintain                offices        in


                this       county             and     Plaintiffs            maintain            an office                in     this       county.


                                                                                                           BACKGROUND

          8.    Prior           to     the         commencement                         of    this         lawsuit             Liveleak                Global           Internet            Inc.        (a non-party                     to    this


                action           has        assigned          to    KYN             all of its related                    rights           and      benefits            under         the     four          agreements              and        two


                promissory                    notes        executed              with        Defcudânts,                      all of        their        rights,        title    and        interest           in     and     to        any    and


                all legal            claims         including              any       action          or    claim          of        any     nature           whatsoever,                whether               against         the        named


                Defendants                    or     any      other         party,        arising           out      of        or in        connection                  with      the       transferred               claims.             KYN,

                Liveleak               Global          Internet             Inc.,       shall        for      the        purposes                 of     this      Complaint                be     collectively               referred           to


                herein           as the         Plaintiff.


          9.    Prior           to     the         commencement                         of    this         lawsuit,                Broadwebasia,                      Inc.      has       assigned              to     PCI         all    of     its


                related              rights         and       beneñts             under          a Febmary                         2019          merger             grccraent                and        all     of     its    rights           and


                beneEts               under           such         agreement,                including              all       of     its    rights,          title,      and      interest             in     and      to     any        and     all


                legal        claims           including               any     action            or     claim         of         any        nature          whatsoever,                  whether               against         the        named


                Defendants                    or    any       other        party,         arising          out      of        or in connection                        with      the     transferred                 claims.


          10.   After           execuring              a non-disclosure                       agreement                  in mid-2018,                     Plaintiff          conducted                 due      diligence               and




                                                                                                                          3




                                                                                                                 3 of 28
FILED: NEW YORK COUNTY CLERK 10/07/2020 04:29 PM                                                                                                                                                                                          INDEX NO. 655087/2020
NYSCEF DOC. NO. 1Case 1:20-cv-09869-GBD Document 1-1 Filed 11/23/20 Page 5 of 29
                                                                     RECEIVED  NYSCEF: 10/07/2020




       reviewed                   Defendant              LM's            past       financials               and         future                forecasts.                  Plaintiff's               CEO           met          with           Defendant                LM's


       CEO             in         New       York          City          in     September                    2018              to     discuss                the            necessity              that       the      anticipated                       purchase               be


       strncenred                  as a merger                to        be    most            favorable              for           investors                providing                     the     cash        component                         of     the        purchase


       price.          Defendant                  LM      was           amenable                to    be         acquired                 through                a merger                  structure,              also         important                    to    Plaintiff


       for      its     significant               economic                   and       tax     advantages                      as compared                            to     a share             purchase             agreement.                        On        or   about


       September                    18,     2018,        Plaintiff              KYN            and       Defendant                         LM          executed                   an      agreement                 (hcrcinafter                     referred           to     as


       the       "September                      Purchase                Agreement").                        Section                 1 provided                            for      the        acquisition                 to       "be         structured                as     a

                                                                                                                                         of"                                                         into"                      1
       merger               (the     "Mcrger")               of         an acquisition                  subsidiary                               Plaintiff                  "with         and                      LM.              Defendant                     LM      also

                                                                                                                                                                                                                                          Directors"
       agreed               its     "significant                  shareholders                     including                  the          Company's                         executive                 officers             and                                        which

                                                                                                                              agreemer.ta"
       includes               Defendant                WEE,              would           sign        "support                                                        to "vote             in     favor        of    the         Merger".



                            10.     Defendant                LM          was       also       informed                  its        scquisidon                    structured                    as a,,,ur,u               with          Plaintiff's


       acq·.W.n                     subsidiary            facilitated               becoming                     publicly                traded.                As     such          Paragraph                1, subsection                          (ii)    provided            a


                                                                                                                                                                of"                                                                            entity"
       portion                of     the         consideration                     would              "be         paid              in         stock                         Plaintiff               "or      the        public                                    Plaintiff


                                                                                                                        Entity')."
       "completes                    a concurrent                  merger              with        ('Public


                            11.     On or about                    November                    15, 2018,                at a New                  York               City        meeting,             LM       majority                stockholder


       Defendant                     WEE            and           its        CEO             Defendant                    Nizri,                confirmed                         Defendâñts                   had          no          issues               closing           an


       acquisition                   thru        Plaintiff               KYN's                Delaware                  subsidiary                        merger                 with          Defendâñt                  LM           as        the         September



       v          1,,ent           described.             Also           at the          meeting,            Broadwebasia's                                Chairman                     expressed              that         as a public                     company,             a



       lengthy               process             was      involved                 for        approval              from                 all    of        its        consüiuents                     and      explained                   it     would             have        to


       terminate                   ongoing              discussions                    with          other          interested                       companies                      to         instead         coniplete                       a transaction                   to


       acquire              Plaintiff            KYN         concurrently                      with        its     acquisition                       of     Defendâüt                     LM         by      way      of        a merger.                   Defendants


       WEE              and        Nizri         stated           as the           LM         majority             stockholder,                           they         were             beneñciaries                  of        the       majority                of    stock


       consideration                        to      be        received                   under           the            September                           agreement,                         and         approved                    the           Broadwebasia




       1
           As         ê:qlicitly            stated           in     section              1.    A      copy         of      the           September                     Purchase                  Agreement                  is annexed                       hereto        and
       made            a part        hereof            as Exhibit               "1".


                                                                                                                                           4




                                                                                                                                   4 of 28
FILED: NEW YORK COUNTY CLERK 10/07/2020 04:29 PM                                                                                                                                                                               INDEX NO. 655087/2020
NYSCEF DOC. NO. 1Case 1:20-cv-09869-GBD Document 1-1 Filed 11/23/20 Page 6 of 29
                                                                     RECEIVED  NYSCEF: 10/07/2020




       transaction's                   merging                 of        Defendant               LM           and           Plaintiff          KYN            to     become               part      of      a new          a=1g=ated                     public



       company,               because              they             preferred            getting              public              stock        over     private             stock.


                        12.     In      November                          2018,        an aniendalent                          increased               the     purchase                 price      by     $150,000            (A     copy         of     the


                                                                                                                                                      Agreement"
       hereinafter                referred                to        "November                    Amended                       Purchase                                                 is annexed              hereto         and        made           a part


       hereof          as Exhibit                 "2'),         and         modified                Section                 6, removing                 a requirement                      an investment                   bank       be retained                   as


       at the        November                     meeting,                 Plaintiff            KYN               had        demonstrated                     financing              had         been       sourced.          Defendants                   again


       agreed          in     Section              1, "this                transaction                  would                be     structured                as a merger                    (the                              of     an                 kiii.in
                                                                                                                                                                                                         "Merger')                           acq

                              of"                                                         into"
       enheidimr                         Plaintiff              "with          and                          LM.         Further            asseneg                 to     a merger               thru     Section           6 "The          completion


                                                                                                                                                                                                                         satisfaction."
       of     the     Merger            shall       be contingent                         upon              the        Buyer's            completion                of      due         diligence           to its


                        13.            In    December,                       Defendant                      LM         confirmed                its readiness                to proceed                  with      the      merger          acquisition


       structure            and         alerted            Plaintiff               its       2018           fuiancial              performance                     would            be      significantly                greater      than             forecast


       but     would            not         be     able             to    provide              final         results           until       January.                On January                   7, 2019,           the     parties         execeted                 an



       agreement,               increasing                     the        purchase              price             by     $500,000              (A      copy         of      the     "Jañüary              Second           Amended                Purchase


       Agreement"
                                     is annexed                     hereto          and         made              a part           hereof            as Exhibit              "3')         and      moved            the     closing         deadline                to



                            28,      2019          so Defendant                          LM's           2018            financials             were          available            for     the      private         phcement                investors.
       February


                        14.        Defendants                        again         agreed              in     Section               1, "this          transaction                   would          be     structured            as a merger                    (the


                                                                                                            of"                                                     into"
       "Merger')              of       an acquisition                         subsidiary                               Plaintiff          "with         and                       LM,           affirming           the     common                goal         thru


                                                                                                Merger"
       Section           6 "The               coniploiion                     of       the                                  and     assenting                the        closing          was        "contingent               upon          the        Buyer's


                                                                                             satisfaction."
       conipletion                of        due     diligence                to its


                        15.         By       early         February                 2019         all the               material           points         requiring                negotiation                has      been      resolved               and      the


       parties          ex«eted                   what               was       a       fully        binding                   prelimiñary                    agreement,                  increasiñg                the      purchase              price             by


       $100,000,              and        moving                 the        closing           deadline                  to    March             21,     2019         (A      copy         is annexed                hereto       and        made           a part


       hereof          as Exhibit                 "3')               Defendants                   agreed               in     Section           1, "this           transaction                  would        be      strnctured             as a merger


                                                                                                                            of"                                                      into"
       (the         "Merger')                of      an         acquisition                    subsidiary                            Plaintiff           "with            and                       LM,         and       again       assented                 to     a




                                                                                                                                           5




                                                                                                                                   5 of 28
FILED: NEW YORK COUNTY CLERK 10/07/2020 04:29 PM                                                                                                                                                                                 INDEX NO. 655087/2020
NYSCEF DOC. NO. 1Case 1:20-cv-09869-GBD Document 1-1 Filed 11/23/20 Page 7 of 29
                                                                     RECEIVED  NYSCEF: 10/07/2020




       merger          structure                thru        Section                   6 "The             completion                   of      the      Merger                shall      be        contingent                  upon            the     Buyer's


       completion                 of     due        diligence                   to     its     satisfaction.".                  The         parties         agreed             to     later        create         a "definitive                     purchase


       agreenient"                                                                                                                                                                                                    this"
                                   to     memorialize                           and      "to       include              the        terms       and         conditions                  set       forth       in                    agreement,                     and


                                                                                                                                                                                                         indemnities"
       would          agree            upon         "other                reprewntations,                         warranties,                 conditions,                    covcuants,                                                 and          a simple


       administrative                    process               "to          adjust           the       Aggregate                   Purchase             Price           to     reflect            a higher.                 Or     lower,            working

                                                                                      Closing."
       capital        of     the        Conipany                 at the                                        Prior       to       signing          the     February                  2019         agreement,                    on     a conference



       call,     Defendant                 LM's           CEO                   stated         full      support              of     the      merger             acqasition                   structure,              unchanged                     from          the


       previous            three         agreements,                       and        agreed           to proceed.


                      16.                 On        March                  7,     2019,          Defendant                    LM          received           both             an      amended                   promissory                    note      it        had


       demanded               and         a draft           purchase                     agreement,                    consistent             with         the     four         execeied                 agreements,                    for     LM           to    be


       acquired            thru         a merger            with            Plaintiff            KYN's               Delaware               acquisition             subsidiary.


                      17.               On         March             12,         2019,         after          7 months               of      detailed            negotiations                     and      due         diligence,              Defendant


       LM        by   email            reneged           on          its        agreement                to     be      acquired             thru      merging                with          the     Plaintiff's               subsidiary               stating,


       "one       very       important                 note          on         any      possible              agreement                  is that      it will      need             to be a Share                    Purchase                Agreement,

                             merger."
       and     not       a                         A     share             purchase              would            be a material                 change             to the            four      previous               agreements,                    resaring


       in    a significantly                 more          expensive                     and       far    riskier         acqasition                 for     Plaintiff               KYN.           Defendant                     LM      defended                 its


       material            change             to    what             it     had          agreed           to     under             four       agreements                     thru       a March                 14,        2019,        email          stating,

                                                                                                                                                                                                          entity."
       "Under          Israeli           law,       an Israeli                  company                cannot           exemte             a merger              with         a Delaware


                      18.         Shortly           after        receipt               of      Defendant's                    March           14, 2019            email,             Plaintiff            KYN              sent    a breach             notice


       then                       in    good           faith         attempted                   to      re:solve         the        issue      thru                                   a new            draft         merger            agreement                  on
                  acting                                                                                                                                    delivering


       March          18th,            allowing           LM               to     be     acquired                thru         merging           with         an     EU             entity         instead             of     a Delaware                 entity.


                                                                                                19*                                                                                                                                      merger.2
       However,              Defendant                  LM           by March                             email         again        refused           to close              the      acqasition                 by way            of




       2
            "I checked        with       legal. An Israeli           compey                     can merge only with other Israeli companies. So, any plan based on a
                                                                                                    possil,1e."
       merger"...."with                 a non-Israeli            corporation                   isn't            (March 19, 2019 email from CEO of Literally Media LTD)
                                                                                                                                      6




                                                                                                                              6 of 28
FILED: NEW YORK COUNTY CLERK 10/07/2020 04:29 PM                                                                                                                                                                       INDEX NO. 655087/2020
NYSCEF DOC. NO. 1Case 1:20-cv-09869-GBD Document 1-1 Filed 11/23/20 Page 8 of 29
                                                                     RECEIVED  NYSCEF: 10/07/2020




                          19.      Plaintiff            KYN          next       offered           to     form          an Israeli            entity         to merge              with      Defendant                      LM,          eliminating


       the     issue         of    violating             Israeli         law       that     LM         claimed               prevented             its      performance                    under               the     four         agreements.


       Defendant                  LM      in      bad     faith       rejected             the     offer         to    modify              the     agreement                 to    a merger                   with         Plaintiff's            Israeli


       incorporated                     acquisition                subsidiary              claiming              its        desire         to     avoid           the       need          to       "meet               specific            statutory

       requirements"
                                         and       hisisted           the      only        way         to    complete                the        acquisition               was       by     climinating                      the     merger               and


                                                                                                                                                      of"
       changing             to a structure                 consisihig               of     "a purchase                 of     the     shares                  LM.


                          20.      Later          despite           Plaintiff's             attorney             sending             LM          a demand                 notice          of     its      intent            to     pursue            legal


       recourse             unless        agrccing            to meet             to attempt                to negotiate              a resolution                  of     the     dispute,              LM          did     not        respond.


               21.        Defendsts                were       part        of    a common                    scheme            and      a conspiracy                 which           connected                    the       actions            and        acts


       of     the     individual             defendants               with          fraudulent              inducement,                    fraudulent              misrepresentation,                             fraudulent



       concealnient,                   and     promissary                 fraud,          each      of which                is an actionable,                     underlying               tort.         There          was        an



       understanding                     among           Defendants                  they        would           continue            to mislead               Plaintiff           by      fraudulently                     concealing               that


       Defendant                  LM      was      not      able       to perform                 under          the        four     agreements                   it executed.                 Defendani.s                    had        no


       intention             of honoring                 LM's         obligation             to be acquired                        by merger.               Instead          there        was          an agreement                       among


       the     Defendants                 that      after         Plaintiff          provided               a draft         merger           agreement                            would            demand               the                   isiii.>n
                                                                                                                                                                      they                                                        acq


       be changed                 to a stock             purchase              which         was       financially                 more         favorable           to the          Defendants.


               22.        Defendants               WEE             and      Nizri         acted        in concert              to    sabotage               the    merger            transaction                     structure            required


       under          the       four     agreements,                 always          intending               to direct             Defendant                LM      to disregard                   its        contractual


       obligations                and     force         Plaintiff           KYN           to change              the        acquisition            to a stock               purchase               agreement                     or abscond


       with         the     $125,000                                        note      issued           to Defendant                   LM._Aforemen                        doned           parties              agreed            to take        overt
                                                promissory

                hicluding·
       acts                             Defendant                 WEE           dercmir.cd                  to    scuttle           or terminate                  KYN's           right        to acquire                  Defendant                LM


       thru     a merger                agreement             by      causing             Defendant               LM          (1) not        to perform                  its obligation                  under             the     four



       agreements,                 including             filing       the      required           statntary             paperwork                  due       under         Israeli         law       in        advance             of     signing


       or immediately                     after                       the      approved                merger                         ..-¬                                   omissions                   of     fact                             that
                                                    signing                                                                                        (ii) rnaking                                                            including



                                                                                                                               7




                                                                                                                       7 of 28
FILED: NEW YORK COUNTY CLERK 10/07/2020 04:29 PM                                                                                                                                                                           INDEX NO. 655087/2020
NYSCEF DOC. NO. 1Case 1:20-cv-09869-GBD Document 1-1 Filed 11/23/20 Page 9 of 29
                                                                     RECEIVED  NYSCEF: 10/07/2020




       Defendant                   LM         could       not      perform             the      merger            with        Plaintiff            LM's          U.S.       subsidiary               it had           obligated                 itself      to


       under           the     four         acquisition               agreements                without            being         in violation                  of Israeli            law.       Defendâñts                     WEE                and      its


       CEO         Nizri            furthered             the     conspiracy                 by not         correcting                the        aforementioned                        oniission                when        meedig                  with


       Plaintiff             KYN's             CEO         in New             York           City     in November                     2018          while         actively           misrepresensig                         that          Defendant


       LM        could         and         would          close         the    acqeisition                by merging                 with         Plaintiff          KYN's               Delawarc                incorporated


       acquisition                 subsidiary.                Further,             Defendants               WEE           and        Nizri         planned              and       directed               the     March          12, 2019


       notice          Defendant                  LM's          CEO           emailed           to Plaintiff             LM          reñising             to review             or      approve                the    draft         merger


       agreement                   and                                instead          that         the    Plaintiff           must            agree      to      switch          the      acquisition                 structure                to a
                                            demanding


       "share          purchase".


                                                                                                FIRST             CAUSE                OF ACTION

                                                                                                                  Breach             of        Contract


                        23.                   Plaintiff         repeats             and       re-alleges           every          allegation                set     forth         in     previous                paragraphs                     as if       fully


       set forth             herein.


                        24.                   Plaintiff         has      performed                  all conditions,                  covenants,                and       promises               required               to be


       performed                   in      accordance              with        the      terms         of    the        four      agreements                    alleged          herein          and            provided             consideration


       thru      its    CEO              issuing          a $125,000                Promissory               Note         and         an amended                    note        Defendant                      demanded                   for      entering


       the                                 2019                                                                agreement.                        Plaintiff's                             to    perform                or      get     the          benh
                February                              fully      binding             preliminary                                                                        ability

       under           the     agreement                  was     frustrated                 by Defcudants                    acting            in bad         faith,       including               not         explaining                their          failure


       of     waiting              until        after         signing         four        agreements                to        consult             with         a legal        advisor               to     determine                 if     LM            could


       legally          comply                with        the     merger              acqasition                structure                 it    had       obligated               itself        to,        and        not       informing                     the


       Plaintiff             the        transåction              structure             Defendants                  had         agreed             to     violated           Israeli           law        until        seven         months                 after


                               the         September               2018            Agreement                Defendant                     LM's          conduct            was          a willful                                    of         imperfect
       executing                                                                                                                                                                                               rendering


       performance                       by      waiting          until        after         Plaintiff         KYN              had            spent       the      time,         resources,                    and     money                   drafting            a


       merger            purchase                  agreement                  to     first      inform            the         Plaintiff            it     would           not          honor             its     obligation                 under             the


        swuuent.                   Defendâñt                  LM        knew         that      at the        time        it rejected                the     previously                 agreed            to 1,,usu              agreement,                       on


       March            14,        2019,          only         seven          days        remained             before            the           parties         agreement                 automatically                      terminated,                     thus




                                                                                                                                 8




                                                                                                                         8 of 28
FILED: NEW YORK COUNTY CLERK 10/07/2020 04:29 PM                                                                                                                                                                          INDEX NO. 655087/2020
NYSCEF DOC. NO. 1Case 1:20-cv-09869-GBD Document 1-1 Filed 11/23/20 Page 10 of 29
                                                                     RECEIVED  NYSCEF: 10/07/2020




       Plaintiff            lacked         enough              time        remaining                    to accomplish                   the     new         tasks         required           to be performed                        as a result              of


       Defendant's                  new         demand.


                25.         Defendant                 LM       breached                     So     dens       1, 2, 3, 6,11              of     all four           agreements                     Each         breach        was       material


       becåuse              they        substantially                defeated                the     object         of    the     agreement                   which            was     to allow              Plaintiff       to     complete              an

                                                                                                            subsidiary"
       sequisidon                  by     merging              its's       "acquisition                                                 with          and        into      Defendant                    LM.            Section         1 requiring

                                                                                                                                                "Merger")"
       "this        transaction                 would           be         structured                   as a merger                (the                                        was      breached                  when       Defendant                  LM

       refused             to review             or     accept          the       merger                agreement               after     receiving                it on         March            7, 2019,          and      thru       Defendant


       LM's         March            12,      2019           email      unambiguously                            rejecting          the        closing            of     the     acquisidon                  by    way      of     merger          while


       demanding                   a materially                 different                    new        more        favorable                 Share           Purchase                structure              to    benefit          Defendants.


       Defendants                  also       breached               Section                2 of     the     four        agreements                   which            states,




                                           "we        will     expect             certain            significant              shareholders,                   including               the        Company's                executive           officers
                                           and        directors,                 to         sign     appropriate                 support               agreements                    (providing                that       they   will vote                   in
                                                                                                                                                                                                                                                         "
                                           favor        of     the                                                                             with      the       execution                of    the    Purchase             Agreement
                                                                        Merger)                  contemporaneously


       when           after      receiving             the      merger                agreement               on    March               7, 2019,         Defendants                    failed          to provide            support


                                                                                       officers"                  "directors"                                                    shareholders"
       agreements                  from         any       "execnve                                          or                                or "significant                                                      as required.            Even


       after       informing                 Plaintiffs             "any         possible               agreement"..."will                       need            to be a Share                   Purchase              Agreement,                and


       not      a merger.",                Defendants                   still         failed       to provide                 support           agreements,                    even      ones          for     a "share          purchase".


                           26.     Section            6 stated             "The             completion              of     the     Merger              shall       be contingent                    upon           the    Buyer's

                                                                                              satisfaction"
       completion                  of     due         diligence             to        its                                 which           Plaintiff              KYN            completed                followed             by       delivering              a

                                 agreement"
       "purchase                                               to      Defendant                    effecting             "compledon                        of     the      Merger".                    Defendant                LM       breached


       section             6 when            after      receiving                such            agreement               on     March            7th,       it failed          and      refused              to    make          any    good           faith

                                                                                                           "approved"
       effort         or      attempt          to have              such         agreement                                              including                thru      calling          a shareholder                 vote         or Board              of


       Director                                  and         instead         replied                      email      on        March            12,     2019                                on     the       agreements                it executed,
                              meeting                                                              by                                                                   reney,ing


       informing                 Plaintiff            that     Defendant                       would         not         seek     to      have          the       purchase             agreement                   approved             and      would


                                               passible              agreement"                                                                                                                                        merger."
       only        review          "any                                                             if it was        a "Share             Purchase                Agreenient,                    and     not       a


                27.         Defendants                  knew           upon            exe-                  the     four                                        the     material           representations                      made       in
                                                                                                   ed-1g                         agreements,




                                                                                                                                   9




                                                                                                                          9 of 28
FILED: NEW YORK COUNTY CLERK 10/07/2020 04:29 PM                                                                                                                                                                                         INDEX NO. 655087/2020
NYSCEF DOC. NO. 1Case 1:20-cv-09869-GBD Document 1-1 Filed 11/23/20 Page 11 of 29
                                                                     RECEIVED  NYSCEF: 10/07/2020




       Section           6 were               false,         including                    "The          completion                   of        the           Merger              shall         be        contingent                     upon           the         Buyer's

                                                                                                satisfaction."
       completion                  of     due         diligence                to     its                                    Defendants                             breached              Section                  6 because                  the      opportunity

                                                                                              Merger"
       for     Plaintiff's              "completion                       of        the                            acquirmg                 Defendant                       LM         was          not       contingent                       upon          Plaintiff's


       "completion                  of        due      diligence               to its           satisfaction",             but            in     fact         contingent                  on        an Israeli                 Court's              approval             after


       due      diligence               satisfying             the        Court             that       the     transaction                     complied                   with       Israeli          Company                       Law          Section               350       &

       351.3
                   Defendants                   were           unable            to perform                   or     deliver           that            which          they          obligated              themselves                         to under             Section


       6,      and     had       misrepicscated                           thru        omission                the     material                 facts          (i)     The         only       method                     for     an Israeli                entity        to be


       acquired             thru         a merger               and           not         violate        Israeli        law          was          for         such          merger             to     be       with            another               Israeli           entity.


       Defendant               LM             as an           Israeli           entity           was         unable          to        complete                      a merger               with           a non-Israeli                         entity            without


       violating            Israel's            Company                       Law          Section            350      &       351.             (ii)     A          merger           between                  two             Israeli           compiunca                  was

                                                                                                                                                                                                                          arrangement"
       subject         to    Israel's               Company                   Law           Section           350     "Authority                        to     make            compromise                          or                                        including

                                                                                                        company"
       350(a)         requiring               an "application                         by        the                             filed           with          the         Israeli         Court           before               closing              such       a merger

                                                                                                arrangement"
       which          is a type           of        "compromise                       or                                       (iii)       Closing                  the     acquisition                  by        a merger               between               Plaintiff


       KYN's           Israeli           -h                         and        Defendst                      LM      would             be        subject              to       a delay         for        an undeterminable                                  period           of
                                                       hy

       time      after        filing          the      Court             "application",                      and      would               further              be         dependent                  on       if        creditors              or     sharcholders

                 objections"                                                        "freeze"
       "file                                   which            would                                    the       consummation                              and          be     subject            to     further               review              by     the        Court


       (iv)    The       Israeli          Court              has        the     right           to    order         changes               to     the         structure               of     the      transaction                        (v)         Section            351(a)

                                                             merger'
       'Structure            change             and                                 required            Defendant                 to prove                    to     the       Court           it had              complied               with         Section               350


       and      351(a)         (vi)      If    a company                      violated               Section         351       "it        and          every          officer          in it who                   approved                   or permitted                   the


       violation            shall        be         liable         to     a fine            as said           in     section              61(c)          of         the        Penal        Law           5737-1977                       for        every          day       on

                                                                                "
       which          the    violation                continues
                                                                                      (vii)      Before            a merger                could             be      closed,           Plaintiff               KYN              would               need       to retain


       an Israeli           lawyer             to     submit             information                     and        appear           in        front          of     the        Israeli        Court               for        any       hearings              (viii)      The


       merging           companies                    filing        have            no      control           over      the       duration                   of      time        passing             before               the       Court's            decision.

                                                                                          14*
               28.       Defendant                    LM's          March                            email     notifying               Plaintiff                it would              not       close          an acquisition                         by way            of




       3A
               copy    of Compa-f                    Law       Section           350 & 350 are attached                           as Exhibit                  "4".
                                                                                                                                       10




                                                                                                                         10 of 28
FILED: NEW YORK COUNTY CLERK 10/07/2020 04:29 PM                                                                                                                                                                                        INDEX NO. 655087/2020
NYSCEF DOC. NO. 1Case 1:20-cv-09869-GBD Document 1-1 Filed 11/23/20 Page 12 of 29
                                                                     RECEIVED  NYSCEF: 10/07/2020




       merger,             effectively                 terminated                    the     September                     2018          and          February               2019          Agreements,                      breaching                       Section          11


       because             Defendst                     lacked           the        right      to                                                   its     obligaiions               owed              under            such        agreements                       before
                                                                                                      stop        performing


       the      Section            11 listed             termination                    date        of     "March                21, 2019".

                                                                                                                                         Covenauis'
                29.        Defendant                    LM        breached                  Section          5 'Seller's                                                stating       "During                  the       period              this      Letter          is in


       effect,         Seller            will        conduct                 LM's           business            in      the            ordinary              course            and         will         not        undertake                    any         activity           or

                                                                                                                                                                                             assets."
       transaction                 that         would                                         reduce            the        value          of        LM's          b..ain.          sa or                            thru       the                            in March
                                                                 significantly                                                                                                                                                              activity


       2019                                       to                          the      acquisition                 to      a stock               purchase                 agreement                    which             would              prevent              Plaintiff
                  attempting                             modify


       KYN            from         closing              the      acquisition                 thru        a merger                of      an a             uisition           subsidiary                 of     Plaintiff           with             and      into       LM.


                       30.         Such           activity            would           significantly                  reduce              the        value         of LM's             business                and        assets             because           KYN

       would          lose         the      b. .±eñt             of     the                                                            that         the                             a Delawarc                     corporation                      could          acquire
                                                                                 bargain,                specifically                                        Plaintiff,


       the       Defendant                      by      inerging               its      acquisition                   subsidiary                     into         the       Defendant's                       legal         entity              thru         a merger


       puuu1o,                     and          therefore              operating               profits            post-acquisition                            would           flow         from              one        Delaware                 corporation                   to


       another,            without                requiring               additional                taxes         and           other          costs         incurred               from          operating                an Israeli                  entity.         After


       Defendants                       rejected              Plaintiff              KYN's                offer           to       modify                 the          acquisition                merging                  with             a    KYN               formed


                               which              was          an      Israeli          entity,           such                                                                reduced                  the     value         of        LM's            bnain.           sa or
       subsidiary                                                                                                       activity               significantly


       assets         because              such          rejection             included               a demand                    for         the     sequisition                  to be restructured                             to        a stock           purchase


       agreement.                  If      KYN             procccded                    to     consu:n:nate                        a stock                 purchase                acquisition                     of    LM,           it       would           lose      the


       statutory             benefits,                 protections,                   and      security              offered              by        Israel         and        only         available                by     way         of       consu:n:nating


       an acq lisition                    of     an Israeli              entity         thru        a merger                as outlined                     by    Company                  Law          Section             350,351.

                                                                                                                               "undertake"                               "activity"
                31.    Therefore,                      Defendant                 LM's          decision              to                                          the                              of     refusing            any            type       of 1uuy,u


       acquisition                                                    reduced                the     value            of         its     bnaincaa                  or       assets         because                                                  thru         a     stock
                                   significantly                                                                                                                                                                    proceeding


       purchase              agreement                   would               prevent           KYN            from              receiving                 an Israeli           Court's             protections                    against              undisclosed


       creditors             and           other          liabilities                that      existed.              Without                   the          benefit           of      an      Israeli              Court's              protections,                     only


       available             for        companies                     that     acquired               Israeli           entitiec               thru         merger                                             which              required                a statutory
                                                                                                                                                                              acquisitions,


       filing      made            to      the         Israeli         Court,              such      activity              or     trausâcilon                     would            significantly                    reduce             the       value           of    LM's


       assets                                                                        post-         acquisition                                                               thru                              KYN           to        agree           to     be       100%
                      by     materially                 increasing                                                              liability            including                             forcing


       responsible                 to absorb                  undialosed                     debts         and       liabilities               of     LM          and       risk     for     KYM.


                                                                                                                                         11




                                                                                                                                11 of 28
FILED: NEW YORK COUNTY CLERK 10/07/2020 04:29 PM                                                                                                                                                                                        INDEX NO. 655087/2020
NYSCEF DOC. NO. 1Case 1:20-cv-09869-GBD Document 1-1 Filed 11/23/20 Page 13 of 29
                                                                     RECEIVED  NYSCEF: 10/07/2020




                32.         Each           time     Defendant                        LM        executed               an agreement,                       its duly              authorized                 repie                areve             Defendants


       WEE            or     Nizri          signed             the        document.                   Section             13 required                    the        agreement                  "may            be     amended,                    supplemcated


       or    otherwise                modified                 only          in     a writing              signed           by      duly          authorized                    representatives                       of        each        Party.",            and            was


       breached                  when        Defendant                      LM          improperly                 sought             to     amend              or        modify              the     September                    2018            and         February


       2019                                                                             agreement                  to       a share           purchase                     agreement                  despite               neither               of    the          CEO's
                    fully          binding           preliminary

                           14*                19*                                                                                                                                                                                  representatives"
       March                        and                   email            communications                             being         "a writing                  signed            by     duly         authorized                                                                of


       LM.          Further,               Defendant                       LM           provided                 no         such           writing              of        any         kind          signed               by       a     "duly               authorized

       representative"
                                            prior         to the             agreement's                   March            21st       automatic                     termination                    date.           As      a direct           and          proximate

                             Defcudânts'
       result         of                                      breaches                  as aforesaid,                   Plaintiff            has         suffered               monetary                  damages,                and          is now            entitled


       to recover                  damages           suffered.


                           33.              Plaintiff                KYN                was         damaged                 thru           breach               of        Section              3     requiring                   Defendant                      LM             "to

                                                                                        period"
       negotiate                 in good          faith,            for      the                           extended                to March                   21,        2019      by     the        February                   agreement,                   as well             as


       the      implied             covenant                  of     good             faith      and        fair        dealing            thru         unfairly            interfering                   with        Plaintiff              KYN's               right          to


       receive             the     benefit          of        the        agreed          stipulation                for      an acquisition                         "structured                 as a merger                      (the       "Merger")                     of    an

                                                              of"                                                       into"
       acquisition                 subsidiary                            Plaintiff            "with         and                     LM.


                           34.              Section                 3     was           breached              when               Defendâüt                     LM           made              no      effort               to     negotiate                    the        draft

                                                                                                       76
       purchase                  agreement                    between                 March                    the          date       of         its     receipt               and      March                  12th            when           the          Defendant


       informed                  KYN         by     email                it was         reneging            on      the         agreement                 to complete                    the        transaction                   by way               of      a merger.


       Defendant                   further          breached                      the     implied            covenant                 of     good              faith       and         fair        dealing            when             after       receiving                   the


       March           7th         draft      purchase                     agreement,                 it    did       not       provide                 any     proposed                 revisions                   failing           to    fulfill         Section                 3

                                                                                                                                           conditions"
       obligations                 to negotiate                     in good              faith       the     "terms             and                                        set forth               in the           four        agreemcats                     including

                                                                                                                                                                     indemnities."
       "such          other          representation,                         warranties,                   conditions,                covcñants,                                                          or     confirm               acceptance                    of        any


       covenants                   included              in     the         received                purchase              agreement                            Defendants                     further               acted         in        bad        faith                   not
                                                                                                                                                                                                                                                                     by


                             its     obligation                     to     review             the      March              18th        revised                 merger             purchase                  agreement                    before
       thlfilling                                                                                                                                                                                                                                           informing

                                                  Purchase"                                                                           agreement"
       Plaintiff            "a Share                                          was        the        only     "possible                                                   they     would             consider                reviewing.

                                            Defendants'
                           35.                                                    undermined                      Plaintiff's               reasonable                      expectation:s                       by         creating               new           burdens


       making              performance                        too         difficult           including                 forcing            Plaintiff                to     (i) notify               the        private           placement                     investors


                                                                                                                                       12




                                                                                                                                12 of 28
FILED: NEW YORK COUNTY CLERK 10/07/2020 04:29 PM                                                                                                                                                                                  INDEX NO. 655087/2020
NYSCEF DOC. NO. 1Case 1:20-cv-09869-GBD Document 1-1 Filed 11/23/20 Page 14 of 29
                                                                     RECEIVED  NYSCEF: 10/07/2020




       that      there         had      been         a material                  change              to     the         structure             of     the       LM          sequisition                   which         made          the         deal        worse


       for     Plaintiff          KYN           on        an econsinic                       basis         with         new          and      unexpected                     risks       and          liabilities        incurred                 as a result


       of     closing          the      acquisition                (iii)     conduct                 research             into         the     tax     and           other        ramifications                     as a result             of     acquiring


       LM       thru         a purchase               of     its        shares          instead             of      a merger.                 (iv)     notify           the        public             company,               Broadwebasia                          and


       inform           them          that     there         had           been        a material                 change             to      the     structure               of    the         LM        sequialtion                making              the        deal


       significantly              worse            for      Broadwebasia                           (v)     Enter          into         discussions,                   negotiate                revisions,              and         enter         into        a new


       agreement                 with         Broadwebasia                        to        resolve              Plaintiff             KYN's               breach             of        the         agreement                it     had         reached                to


       complete               a reverse              merger             with        Broadwebasia.                                      Create          and           draft        a new              agreement                                    of     a stock
                                                                                                                           (vi)                                                                                              by      way


       instead           of      a      merger             purchase.                   (vii)         Negotiate                   the         new       stock            purchase                     agreement                with          over             twelve


       stockholders                  of Defendant                       LM        and        get      each         of     them            to approve                 the     tenns             of     the    acquisition               of LM.


                        36.              Defendâats                        acted            arbitrarily              and          irrationally                  in     refusing                 to       proceed             with           any         type           of


       sequisitien               thru        a merger            structure                  even         after      Plaintiff               KYN           agreed             to change                the     structure              for        a third           time

                                                          law"                                                    14*
       to     resolve          the      "Israeli                        issue       the        March                         email           claimed            prevented                    Defendant's                ability            to     "execute                a

                             Defendâüts'
       merger".                                            refusal           to     negotiate                with          fair        dealing            or     proceed                in      good         faith,      htendonally                         killing


       the     deal      and         as a result            damaged                Plaintiffs.

                                                                                                                                  Defendaui.s'
                        37.              As     a direct            and        proximate                   result         of                                     breaches               including                breaching             Section                3


       and       the       implied             cavenant                 of     good            faith         and          fair       dealing           as       aforesaid,                   Plaintiff           has     suffered                 significant


       damages,               including            injury           thru          losing           the      contractual                     right      to       Purchase                Defendant                   LM        in     a tax         favorable


       a----polsiden             structure               merging               LM           with          a Delaware                    incorporated                       subsidiary,                 preventing                  completion                     of      a


       $20,000,000                   private         placement                    financing,                                     Plaintiff           to        breach             two         other         acquisition              2.greements                       on
                                                                                                            causing


       favorable              terms,           and         a binding                   agreement                   to      merge                                              with            public                                  Broadwebasia.
                                                                                                                                              concurrently                                                    company


       Further,            the    Defendant's                    breach             caused               significant              indirect           and         incidental                  dame.ges            for    Plaintiff               KYN            from


       its    30%        owñcrship                   stake         in      one         of      the        additional              acquisition                   target            companies                  and       the        decrease              in        asset


       value       which             occurred             when             such         company                  after         not        receiving             the        planned                  additional          capital            promised                    by


       the      Plaintiff,            lacked          the      resources                    necessmr                 to      deal         with       and         resolve                an     unexpected                 crisis           that         arose          in


       March           2019          shortly         after         the       Defendant's                     breach.              Without              such           promised                  resources,              the        value          of     KYN's


       30%       ownership                   stake       was       damaged                   and         diminished                  in value          significantly.


                                                                                                                                       13




                                                                                                                           13 of 28
FILED: NEW YORK COUNTY CLERK 10/07/2020 04:29 PM                                                                                                                                                            INDEX NO. 655087/2020
NYSCEF DOC. NO. 1Case 1:20-cv-09869-GBD Document 1-1 Filed 11/23/20 Page 15 of 29
                                                                     RECEIVED  NYSCEF: 10/07/2020




                                                                                                SECOND                  CAUSE                OF ACTION




                                                                                                                 Specific            Performance


               38.       Plaintiff          repeats             and       re-alleges           every         allegation             set forth           in previous           paragraphs               as if fully       set forth


       herein.


               39.       Plaintiff          seeks         specific           perfonnance                 in that            this     Court         should         require       Defendant               to conclude                the


       transaction                  contemplated                     by    the      Collective          Agreements.


               40.       There         is no           other         adequate          remedy           available


                                                                                                      THIRD                 CAUSE               OF ACTION


                                                                           Fraudulent             Inducement                    or Fraudulent                    Misrepresentation


               41.       Plaintiff          repeats             and       re-alleges           every         allegation             set forth           in previous           paragraphs               as if fully       set


       forth       herein.


               42.          In      the     four        agreements,                  Defcüdants                engaged              in promissory                  fraud      thru        misrepresentations


       and       false      representations                      of present              fact     including                 (i) That         an Israeli          entity     could          be acquired           thru       merging


       with       a U.S.         entity          without             violating         Israeli         law     (ii) That            Defendant              LM       was       not     bound         under        or required                to



       comply            with        Israeli           corporate             law.     (iii)    Omission               of     fact      the       single    legal      permissible             method           for      Defendant


       LM        to be acquired                    by merger                 required           and     was         subject          to    statutory         approval           by        an Israeli        Court       (iii)


       Omission                of    the        fact     that        under       Israeli        law,     Defendant                   LM         could     only      legally         merge      with         another         Israeli



       entity,       an Israeli             Court          must           approve             all merger            trausâcilons                 involving          Israeli         corporations,              both      Israeli


       entities          must         make         a joint           statütury          application                 filed     with         an Israeli        Court         seeking          merger          approval,            the


       length        of     time          for     Court         approval              was      not      fixed,        and      even          if approval            was     received          the      Court        could         also


       order         changes              to the         transaction                structure          or terms.


               43.       The        Defendant's                  misrepicscatations                          thru      omission              while        negotiating               and     execüsig           four


       e.greements                   were          acts         of        promissory                 fraud        becåuse                 Defendants               had        knowledge                of     Israeli           statutory

       requirements                                             mergers,             thus       promised              but      did        not     plan      to     execute          a merger           purchase          agreement
                                      restricting

                                                                                                                              14




                                                                                                                     14 of 28
FILED: NEW YORK COUNTY CLERK 10/07/2020 04:29 PM                                                                                                                                                                                       INDEX NO. 655087/2020
NYSCEF DOC. NO. 1Case 1:20-cv-09869-GBD Document 1-1 Filed 11/23/20 Page 16 of 29
                                                                     RECEIVED  NYSCEF: 10/07/2020




       or     allow         Defendant                  LM          to be           acquired           by       way         of     merger,                 because              they        knew            it was        not         legal       for     an Israeli


       entity         to    consummate                           an ao           -dsiden           thru        the        merger              structure                 described                in     such         agreements.                  Defendants


       intent         in     making              the        misrepresentations                             were            that         they          should             be     acted            upon          in      the        manner               reasonably


       contemplated,                      including                   Plaintiff            KYN            executing                    the         September                  2018         agreement                     Plaintiff              KYN            and       its


       CEO            relying             on      such              false          promises               and         misrepicscntations                                   was         also           induced                to        acquiesce                to     the

       Defendanis'
                                      $125,000                                                    note         payment                   demand                   as       consideration                        to       enter           the           agreement
                                                                   promissory


       Defendants                  planned                 once           the      draft         merger          agreement                         was         provided,              they        would             discloac             the      fraudulently


       concealed                 facts,         correct                 the       omissions               that        made              up          the        material             misreprcanntrions,                                 and        demand               the


       acquisition               be       modified                 to         a stock           purchase,             benefitting                     Defendants                      at expense                  of     Plaintiffs.              Defendants


       hoped           Plaintiffs,              the        investors                providing              the        financing,                    the        other          companies                    KYN           had         signed            acquisition


       agrn       ments            with,         and         the        public                                 that        agreed                  to issue           public          stock           to    LM,          would           all be willing                  to
                                                                                          company


       modify              the    deal         into        a stock               purchase            sequisition,                      despite            requiring              Plaintiff              KYN            to      pay       a double               tax     on


       all future            income             and         creating               significantly               more             risk     of         undlacloacd                 liabilities             being          absorbed                 by Plaintiff.

                44.    Further                                             fraudulent               misreprece                               on      was         that      even        when                                            discloacd            the        fact
                                           supporting                                                                                                                                                   they         finally


       that      Defendâüt                     LM           would                not       and      could            not          perform                   under             the      four           executed                 v..           ...ents        without


       violating              Israeli           law          they             failed        to      disclose               the          complete                  infonnation                         neesssy                  to       clarify          the         false

                                                                                                                                                                                                                             12*
       impression                made           by         the     Defendants                     providing               incomplete                      infonnation.                     In     the       March                       email,         when           first


       rejecting             and      reneging                   on       its     obligation              to     complete                    the         acquisition                thru         a merger                agreement,                    Defendant


       LM        provided                 no      explanation.                          After      Plaintiff              requested                       an     explanation,                    Defendant                     LM        replied            "Under


       Israeli         law,        an      Israeli               company                  cannot          execute                 a merger                     with       a Delaware                       entity.",              a partial             truth          and


       ambiguous                  statements                     that      required              additional               disclosure                  to avoid                being        misleading                  and        to    clearify           the        false


       impression                made           by         the     incomplete                    information,                    specifically                   the      fact       that        under          Israeli         law,       an Israeli              entity


       is     only         permitted                  to     merge                with          another          Israeli               entity.                 This       caused                Plaintiff            KYN               further            harm           by


       spending               more         time            and          resources                preparing                a new              draft         purchase                 agreement                  sent       to      Defendant                  LM         on


       March           18th         which             modified                   the      sequisition                to     allow             it    to     be      completed                    by      Defendant                    LM         merging              with


       Plaintiff's               EU        incorporated                           subsidiary.                              after                                        the      second                draft         merger               v..           ...ent,        did
                                                                                                           Only                              receiving


       Defendsts                   disclose                the     full         truth      of     aforemcutioned                             legal        limitations.


                                                                                                                                        15




                                                                                                                            15 of 28
FILED: NEW YORK COUNTY CLERK 10/07/2020 04:29 PM                                                                                                                                                                                INDEX NO. 655087/2020
NYSCEF DOC. NO. 1Case 1:20-cv-09869-GBD Document 1-1 Filed 11/23/20 Page 17 of 29
                                                                     RECEIVED  NYSCEF: 10/07/2020




                45.      At      all     times,        Defcudânts                        knew             their        fraudulent                  misrepresentations                           were         not      true,           and         LM          could

                                                                                                                      agreements'
       not      perform            as it represented                       under               the       four                                      explicit         terms,          including             regarding                   the     merger                "of

                                         subsidiary"                                                                                            into"
       an      acquislilon                                        of       the          purchaser                     "with        and                        LM.        Majority               stockholder,                    Defendant                     WEE

       was       aware          LM        repicscatations                         it    could             be      acquired               thru       a merger                with         a non-Israeli                 company                    was             false.


       Defendant                 WEE            was           aware          of         the         omission                in     all      four         agreements                  that        an    Israeli             entity            acquired                 by

       another           Israeli         entity       thru       a merger                     required              approval                from         an Israeli           Court,             an obligation                    for        both        parties


       to       prepare            information                    filed            with              the         Court,            and           closing            of        such          a     merger              was             subject                to       an


       undeterminable                       future       date         when              such         Court            provided               a ruling          approving                 or rejecting                the        merger.


                46.      The           Defendants                 knew                 they          could            not        perform                the     transaction                  under            the      terms                 of        the         four


       ,-       - ...ents                      executed           without                                         Israeli          law,         therefore                          knew         the     representations                                           were
                                 they                                                        violating                                                                 they                                                                       they


       making           in    each        of    such          agreements                     were          false.


                47.     For      several            months            Defendants                         LM,          WEE,             and      Nizri         represented                 to Plaintiff               KYN              their         intention


       to      close      the      deal        between             the       parties,                then         failed          to     take        the      necessary               steps        required                to     füialize              the         sale


       when            they      had        the       ability         to      do             so     as previously                      represented.                    Defendants                  knew            Plaintiff                had         another


       åcquislilon              it planned              to      cocm=-ate                           using         funds           from          outside         investors,                and      that       Plaintiff               planned                to use


       funds           from        the         same       investors                     to        close         the     acquisition                     of    Defendant                  LM.          Defendants                      determined                      to


       fraudulcatly                conceal            knowledy,c                   of        the     Israeli          staintury              requirements                     and     restrictions                 while          misrepicacnting

       their      knowledge                    of     these        facts               by      agrccing               for        Defendant                   LM        to     be      acquired               under              the     terms                of      the


       September                2018        v..         .... ... and              later            the                            2019          agreement                which           Defendants                  knew                          could            not
                                                                                                           February                                                                                                                   they


       perform            under          without              violating                Israeli           law.     Plaintiff              was       injured           when           on      March            12,     2019,            just        a few            days


       after      providing               a draft            merger           agrccment,                         Defendant                   informed               Plaintiff            it was        unwilling                 to     proceed                   with


       being           acquired             thru       the       agreed                 merger              structure               as       outlined             in     the        parties           four         executed                  agreements,


       forcing          a delay          and        ultimately             destroying                      the     Plaintiff's               efforts          to close          a $20,000,000                      private            placement                     and


       the      other         acquisitions               it     had        committed                       to     acquire              from         third       parties.            Further,            the        aforementioned                                 delay


       caused           the     Plaintiff           to breach              other              thirdparty               acquisition                 agrecmcats                 it had         entered           into.


                48.      Defendants                   made             the         aforementioned                                misrepresentations                            and        omissions                 intcuding                     to     induce


       reliance               because               Defendants                         were               given             the          opportunity                     to         review,            revise,               and             retract                 the


                                                                                                                                       16




                                                                                                                            16 of 28
FILED: NEW YORK COUNTY CLERK 10/07/2020 04:29 PM                                                                                                                                                                           INDEX NO. 655087/2020
NYSCEF DOC. NO. 1Case 1:20-cv-09869-GBD Document 1-1 Filed 11/23/20 Page 18 of 29
                                                                     RECEIVED  NYSCEF: 10/07/2020




       misrepresentations                           in the        agreements                   before              they        executed              them.,            the     misrepresentation                        was         made          multiple


                     and         Defendants                      repeated              and           con::n...             d     to        make            the        same         misrepresentations                            in        three         more
       times,


       agrccmcats               they       executed                or     approved                 over            seven         months.                 Defendants                    knew         Plaintiff          would             rely      on     their


       misrepresentations                           because             they        knew           Plaintiff              was          an American                         company          with         no      Israeli         exeœtives                   and


       its    CEO         a native             born         U.S.         citizen         had           no     experience                    acquiring                 or     selling      Israeli        companies                    by        1uuy,u          or

                                                                                                         Defendants'
       otherwisc            and        would            absolutely                   rely      on                                           representations                       regarding              what           type        of      acquisition


       structure          would          be legal                or permissible                    for       an Israeli                entity.        It was               reasonable            for     Plaintiff             KYN              to rely         on


       repicacarriens                   of      Defendants                     regarding                Israeli           corporate                 law      because              it was         not      just     one         source,             but       two


       Israeli       corporations                    and      two         Israeli       CEOs                making              the        misrepresentations.                           Defendants                  LM         and        WEE            were


       Israeli       entities          with          experienced                     Israeli           entrepreneur                        CEOs            who             previously               worked           at    or        owned              Israeli


       companies              subsequently                        acquired,              and           Defendant                      WEE            had         previously               sold         a portfolio                  company                to      a


       public         company                  in     2014,             making               Plaintiff's                  reliance                even       more              reasonable.                Defendant                      WEE             CEO


       Defendant              Nizri            was         also        a director                 or     investor                in        several         other             Israeli      companies                  and        had         completed

                                                      acquisitions.4
       several        prior          Israeli                                                Defendant                     LM's             sophisticated                    CEO          born          and       with       significant                  work


       experience             in      Israel          was         aware          the         aforementioned                             misrepresentmions                               were         false.      Before               exemting               the


       September              2018         agreement,                     Defendant                    LM          required                approval              of        majority        stockholder,                   Defendant                     WEE.


       Defendant              WEE              CEO               Defendant                   Nizri           was          aware             the      aforementioned                        misrepicsentations                               were         false.


       Reliance           existed          because                Plaintiff            KYN              used         such             information                  in       deciding           to     enter       into         the        agreements,


       issue      a promissory                       note         to     Defendant                     LM,          and        to      increase             the            purchase         price         in     the       November                      2018,


       January          2019,        and       February                 2019                   - ...        ..-,    ultimately                suffering                material          d-,,                  as a result.


               49.      Plaintiffs           were           injured           when           on        March          19, 2019,                   Defendant                  LM        informed           Plaintiff             it was           unwilling


       to     proceed         with         an acquisition                      by      merger               and       rejected               the     offer            to     modify        the        agreement                 allowing                LM        to


       merge         with        Plaintiff's                Israeli           acquisition                   subsidiary,                 further             causing              loss     of        commitment                      of     the      private




       4                                                                                                                                                                                                                                                 Dau-
             whose       website             describes                  its   Founder                  and         CEO           Defendant                  Nizri's             experieñce                "he's           been           part      of

       Up,       a marketing                   powerhouse                      for      gaming                 corspanies                     that         was          acquired           by        XLmedia                (on           the      London
       Stock         Exchange)                  in     2014.            He      acted             as a board                    member                at     eXelate              that     was          acquired               by        Nielsen.            He
       was       also       an       investor               at     Corr.BL       (acquired                            by        Moonbow)                         Positive              Mobile           (acquired                by         Ynet)            and
                                                                        Taboola)"
       Convert           Media           (acquired                 by


                                                                                                                                      17




                                                                                                                          17 of 28
FILED: NEW YORK COUNTY CLERK 10/07/2020 04:29 PM                                                                                                                                                                                        INDEX NO. 655087/2020
NYSCEF DOC. NO. 1Case 1:20-cv-09869-GBD Document 1-1 Filed 11/23/20 Page 19 of 29
                                                                     RECEIVED  NYSCEF: 10/07/2020




       p4~~m~nt                 investors                  after                        learned            the       a          -:       >un        would            change              to    a stock           purchase              agreement                 instead
                                                                        they


       of     a merger.                The          private             placement                     lllveslurs                 were          also        concerned                    a stock           purchase             dcjuisiuun                was       risker


       from        a liability               standpoint.                        If     Defendants                    had             agreed          to        modify             the     acquisition                to      a merger            between                  two

                                                                                                                                                                           â€”                                                         co.â€”
       Israeli       companies,                      then          an Israeli                   Court         would                  ensure          thru        its         dtulvry               process          that      the          I â€”.@anyP~-.usaf


       KYN           was       acquiring                   did      not              JLJ'clllLle      hidden               or        ~iddisclosed                liabilities.             Since           Defendants                 refused            to proceed


       thru      a muddiGed                     merger                 with             an      Israeli          subsidiary,                   the        private             p4~~m~nt                     investors              bcucveu             Defciiuaizts


       demand             to     uI~ige               to        a stock                purchase             was           to         avoid      u ~iIu~ure                   of     additional                liabilities,           instead          transferring

       or     effecting           a f'raudulent                        cuEivcyaizce                   of      these             to Plaintiff.


               50.      Defendant                         LM          had             a distinct              leyl          duty             as a counter                     party           to     the       convertible               promissory                      note

                                                                                                                                                                â€”â€”
       issued         by        P~iuif's                    CEO                  after          the        September                      2018            +         ment                was         execuieu,                making           the       fraudulent

                                                                                                                                                Defendants'
       misrepr~s~t~«ons                                   collateral                    to      such           agreement.                                                           actions             were           frdlldllLeLJt             in      that            they

                                                                                                                                                                                                                                         co-=--         â€”"â€”
       misrepre=-=-'              ':          and          cuncecueu                      the       fact       Defendant                       LM          never            p~~ied                 to     proceed             with                         "=         in'         a


       merger          as described                       in     the       four           agreements.                      Plaintiff            KYN              has         been        further            harmed            by      the     distraction                 and


       duress          of       its      CEO               personally                        suffering               a signi6cant                         economic                  loss           from         paying            $125,000              to       LM          as

                                                                                                                               â€”â€”.â€”
       consideration                    to enter                the      September                      2018          +             - nt,            not        recoverable                   unless          the     Court           grants        recission.

                                                                                                                                     unfair"
               51.          The          transaction                     became                    "~~3 erentIy                                       after          the      November                     2018         New          York                    m~~tino
                                                                                                                                                                                                                                                 City


       between              Phuiiiffs                 CEO,                 Befenudnt                       LM         majority                  sh~i'-.ulder                      Defendant                  WEE,             and      Defendant                  Nim.

                                                                        secluse"
       Thereupon                  a "duty                  to      d                            had        risen           under             the      Special               Facts         doctrine.               Since           majority            stockholder


       Defendant                 WEE                had          superior                 knowledge                   of         the           ===        "~        facts         regarding               Israeli         legal      restrictions                on         any

       =-     " '="'~n           of      an Israeli                                                                  of                            and                 not        d ~iIusing               such                   ~ 41 facts                                the
                                                                    company                     by      way                 merger,                            by                                                                                       during


       New         York               City      meeting                    it         rendered                the          tr~»dc+un                      inherently                 unfair.                Instead            of      making


       ~~ilu~ue                 to      6x          the                                      unfair           rendered                    September                    2018                                         Defendants                 cu'-"'        "       d      the
                                                                inherently                                                                                                              agreement,

                                                                                                                      even~«~~                                                                       +-cc.â€”
       misrepre~~tat~ons                                  and          om'-':ns                       while                                         three            subsequuit                                   -~its           each         increasing                   the


       pu     ~IIase           price.          Def~iuants                              fraudulently                      cunce~ed                    knowledge                      of        Israeli          Company                 Law            350        R        351


                            requir~~nts                            until                                             u ~iuv~~                        on        March              12,     2019,            a few          days        after                                 the
       siatuiury                                                                      purportedly                                                                                                                                                receiving

       merger          purchase                 agreement,                           it was         illegal          for         DefeIiuants                    to     consIimm~te                      the                  type      transaction                it had
                                                                                                                                                                                                                 very


       obligated            itself           four         times         over             seven         months.


                                                                                                                                               18




                                                                                                                                      18 of 28
FILED: NEW YORK COUNTY CLERK 10/07/2020 04:29 PM                                                                                                                                                                  INDEX NO. 655087/2020
NYSCEF DOC. NO. 1Case 1:20-cv-09869-GBD Document 1-1 Filed 11/23/20 Page 20 of 29
                                                                     RECEIVED  NYSCEF: 10/07/2020




                52.        Defendants                     failed      to act in a timely                  fashion           informing                  Plaintiff         KYN           that      because              Defendant                  LM


       was      an Israeli              company                    it could       not      legally        merge           with        non-Israeli                corporations,                could        not        comply             with


       Section             1 or        6 of    the          four      agreements                without          violating             Israeli         corporation                law,      any       Israeli         Conipany                 Law


       350      &     351        compliant                  merger          would          require         Israeli         Court         approval                thru        a process          not      possible              to be


       completed                 prior        to the           agreemcat's                Section          11 automatic                     termination                 date,       and     also       its majority



       stockholder,                    Defendant                   WEE,         would           not     agree        to    sell Defendant                       LM       thru       an Israeli          Company                    Law       350        &


       351      compliant                 merger              or approve                 such     an agreement.


                53.            At      a November                     2018       New         York         City      meeting,             Defendant                   Nizri,        CEO          of    LM        majority


       sharchelder                   Defendant                    WEE,          represented               fact      Defendants                  approved                of    and      supported                the     transaction                   and


       no    issues           prevented                   Defendant              LM        from        proceeding                 to close          the      transaction               thru          merger           agreement                  as


       stated         in the           September                   2018        agreement.              Plaintiffs           reasonably                 relied       upon         such       representations                        and      as a


       result         of     their       misrepresentations                         breached              other           agrecmcñts               with          3rd     parties          contingent             on      Defendants



       honoring               their       obligation                 to be acquired                   by way         of     merger,             suffering              significant            damages            as a result                of    such


       misrepresentations                             and          are now        entitled            to recover            damages.


                                                                                                 FOURTH                   CAUSE               OF ACTION


                                                                                                       Negligent             Misrepresentation


                54.        Plaintiff          repeats              and      re-alleges           every       allegation               set     forth        in      previous            paragraphs                as if        fully      set      forth


       herein.


                55.        Defendants                     knew        the       information                supplied              in    the       reprcarr.tations                     was       desired          by      Plaintiffs               for       a


       serious             purpose,                that      of      completing              an       sequisition,               and        had        a duty           under         Section          3 to       act         in    good          faith,

                                                                                                                                                                                                                                   Defendâui.s'
       hicludhig               providing                  correct         information,                  knowing              Plaintiffs            were            relying        on      the        accuracy            of


       representations                        in      all     four        executed              agreements,                intended               to      rely       and        act    on       such       representations,                           and



       reasonably                   relied          on       them         to     their      detriment.                    Instead           Defendants                   failed        to     correct           omissions                   such        as


       Defendant                  LM's         legal         requirement                  to obtain          an Israeli               Court's           consent              to enc===:ce                     a merger                and         made


                                                                                                                                 19




                                                                                                                     19 of 28
FILED: NEW YORK COUNTY CLERK 10/07/2020 04:29 PM                                                                                                                                                                     INDEX NO. 655087/2020
NYSCEF DOC. NO. 1Case 1:20-cv-09869-GBD Document 1-1 Filed 11/23/20 Page 21 of 29
                                                                     RECEIVED  NYSCEF: 10/07/2020




       misrepresentations                               permitting                Plaintiff           to     inaccurately              represent              to         the     private         phcement                     investors           that


       Defendant                     LM        would         be      acquired              by   way          of     executing           a merger              agreenient                including              that      Defendant                LM


       shareholders,                        executives,             and        directors             supported              the      acquisition              of     LM         by     way       of     a merger,              and        that    LM


       planned              and         was       able      to     close         the     acquisition               thru      a merger          agreement                   as described                  in   the      September                 2018


       Agreement                      and       later       the                        2019          and                             2019      Agreements,.                       Defendants                  should            have        known
                                                                    January                                       February


       Defendant                     LM        made         representsic.ns                     in     all four           agreernents           which              were         false      and        incorrect,              including           that


       its   majority                  siedholder                   Defendant                   WEE           had      agreed          to    sell      LM          thru         a merger               transaction                  and     LM      an


       Israeli         legal           entity        was          able      to     merge             with         a non-Israeli              legal       entity            without            violating              Israeli         law.        Each


                                                                                                             Plaintiffs'
       Defendant                     acted        with       reckless            disregard             of                           rights     by      failing           to     take    reasonable                  care       to    ensure        the


       aforemcutioned                             statements                were           accurate               when         the      four         agreements                      containing                the       misrepresented


       statements                    were        executed            and         further                              to     correct         them       for        seven         months
                                                                                                by     failing


                56.        Plaintiffs             reasonably               relied          upon        Defendant                  representations                    and         suffered             significant              da=ges             as a


       result         of        such        negligent             misrepresentation:s                        and      are endeed              to recover                 damages.


                                                                                                  FIFTH             CAUSE              OF ACTION


                                                                                 Interference                 With         Contractual              Relationship


                           57.                 Plaintiff          repeats          and      re-alleges             every       allegation            set forth             in previous                 paragraphs               as if fully


       set forth                herein.


                           58.                 Based        on      the     assurances                and         cc.mn-innents              given                                                            November
                                                                                                                                                         by Defendants                        at the                                      2018


       New        York               City      meeting,            Plaintiff           and      Broadwebasia                    entered         into      a binding                  merger           agreement,                closing


       subject             to completion                     of     certain         future           events         including          Plaintiff         KYN               acquiring           Defcudant                   LM        thru


       merger              of     KYN's            Delawarc               incorporated                     acquisition            subsidiary           with          and        into    LM.           Plaintiff         had         a valid


       enforceable                     contract            with      Defendâñt                  LM         which       Defendant               WEE            and         its   CEO          Defendant                 Nizri         were


       aware          of        no     later      than       November                  2018          when          they     met      with      Plaintiff's               CEO           in New           York          City.


       Defendants                      WEE          and      Nizri         intentionally                   procured           LM's       breach          of        the     contract           thru        directing            the        CEO      of




                                                                                                                               20




                                                                                                                       20 of 28
FILED: NEW YORK COUNTY CLERK 10/07/2020 04:29 PM                                                                                                                                                                  INDEX NO. 655087/2020
NYSCEF DOC. NO. 1Case 1:20-cv-09869-GBD Document 1-1 Filed 11/23/20 Page 22 of 29
                                                                     RECEIVED  NYSCEF: 10/07/2020




       Defendant             LM       to refuse            (i) to proceed                    with             being      acquired              thru      a merger            aswu11cnt                even        after      Plaintiff


       offered        to modify              the      structure          for      an Israeli                            isiii.     in                         corporation                to be merged                     with
                                                                                                               acq                       subsidiary

                                                                               law"
       Defendant             LM,          resolving         "Israeli                        issue             claimed            in Defendant                LM's         March          14th         email       prevented                  LM


       from        proceeding              to "execute                a merger".                  (ii)        to negotiate               in good          faith        a definitive           purchase             agreement                  (iii)

                                                               revisions"
       to provide            any     "proposed                                         fulfilling               its Section               3 obligations                to negotiate                in good          faith        the        "terms


                 conditions"
       and                                set forth         in the        original                2018          agreement                 "and        such        other        representation,                 warranties,

                                                                                                                terms."
       conditions,               covenants,             indemnities,               and        other


                      59.            After          Defendants                 WEE            and             Nizri     instructed               Defendant                LM      to take           the      aforementioned



       actions,       it complied               and       breached               the       four          agreements                 it was        a party          to as previously                   described             herein.


                      60.             Plaintiff          KYN           has       suffered                 significant              damages            as a result            of    the      aforementioned


       interference
                                  by Defendant                 WEE            and          Defendant                  Nizri         including             coming           Plaintiff          KYN            to not         be able           to



       timely       proceed          with         the             asiden           of Defendant                         LM         in March            2019,           to be unable                to raise        at least           $20


       million       dollars         in     outside        financing.               to be unable                      to complete                 its planned               concurrent               acquisition                 of    an EU


       internet        company               and      a Silicon         Valley              technningy                  company.                 Further           d-v,                were        incurred           because


                                                                                            3"I
       Plaintiff       KYN           was      not       able     to    fulfill         a           party          agreement                   to inject      working              capital          into     the     EU internet


       company           which            Plaintiff        KYN          owns           30%               of     and     which            was     subsequently                  unable         to     fund      its planned


       resources            to    support          its large          customer               service              and      compliance                 needs            ahead      of     an unexpected                     crisis      it


                                                                                                                                                                                                                          company.5
       lacked       resources              to deal       with         at the       end        of         March          2019            and    which         significantly               damaged              such


                      61.             Broadwebasia,                    Inc.       had        a valid             enforceable                  contract            to   complete             a u1usu            with         either


       Plaintiff       KYN           or its Delawarc                   acquisition                   subsidiary                  upon         acquiring            Defendant              LM.             Defendants                  WEE,




                      SThis resulted  in such EU company being under resourced later in March 2019 when the large website it owns and
       operates       failed to adequately   and timely remove 3rd party content posted on its web site, resulting      in such website being
       "blocked"
                        by  several telecem-écation       companies  in Australia and  New   Zealand, resulting in the users in such countries
       which       regularly had been visiting    such website or new first time users that would have likely sought in the future to visit the
       website  being unable to connect to such website over the intemet. These two courstries consist of a large number and source of
       the company's     ahea     and where such users reside. The mspension         caused a harm to the compey,    both short term and long
       term, both   physicEy  and  reputailors wise, rerdi-.g in a loss of its âüdicia.c  and value by over 20% as of May 2019.


                                                                                                                              21




                                                                                                                      21 of 28
FILED: NEW YORK COUNTY CLERK 10/07/2020 04:29 PM                                                                                                                                                                INDEX NO. 655087/2020
NYSCEF DOC. NO. 1Case 1:20-cv-09869-GBD Document 1-1 Filed 11/23/20 Page 23 of 29
                                                                     RECEIVED  NYSCEF: 10/07/2020




       LM,       and        Nizri      were         aware         Plaintiff          KYN        intended                to     enter       in such           an arrangement                          because          its referenced


       in the         September              2018       ag1ou11u1o,                  KYN's          CEO           discussed               it by phone                 and     email           with      LM's          CEO,          and      with


                                                                                                                                                                                          Defendants'
       WEE's            CEO           Defendant              Nizri         at the        November                 2018           New       York          City     meeting.                                            actions


       interfered            with       Broadwebasia's                      contract          causing             Plaintiff             KYN        to breach                the    agreement                  or otherwise


       render          performance                  impossible,               causing          Broadwebasia                        to    suffer        damages.             Actions             included            fraudulent


       concealment                   and     misrepresentation                        of legally           permissible                   acqasition              structures,                causing           Plaintiff           KYN         to


       pass      on     misrepresentations                         to the         private       placement                    investors            and       Broadwebasia.                      Defendants                  later     reneged


       on      the     agreement              for     Defendant                LM        to be acquied                      by merger              with       Plaintiff            KYN's              Delawarc              acquisition



       subsidiary             and      rejected         the        offer      to modify              the        merger           even         to a form           which            complied              with       Israeli         law.


       Defendants                   overt     actions         tortuously               interfered               with        Plaintiff         KYN's             Broadwebasia                     astou11u1o                by making


       the     acquisition              of Defendant                    LM        through          merger              impossible              before           the    Broadwebasia                      agreement's                 June



       30, 2019             deadline          impossible,                causing         Plaintiff              KYN          to be unable                   to perform                 on     such      agreement.




                                                                                                SIXTH                  CAUSE              OF ACTION

                                                                           Intentional              Interference                   with       Prospective               Business                Advantage


               62.      Plaintiff           repeats         and         re-alleges          every        allegation                set    forth        in    previous             paragraphs                  as if       fully     set      forth


               herein.


               63.     An           coonomic            relationship                  existed         betwccu                    Plaintiffs            and       certain               institutional              investors               which


       contained              the      prohnhility                of     future        econoinic                benefit            for     Plaintiffs           in     the        form          of     a $20,000,000                    private


       placenient              financing.            Defendants                   were       aware         of     the        eastence             of     such        aforementioned                      rebrionship                    no    later


       then          November                2018       when             Plaintiff          KYN            at    a New              York          City       meeting              disdesed               to     Defendant                    WEE


       information                   regarding              the        prospective             lead         institutional                  investor,             a New                 York          hedge         fund,           including


       showing              Defendant               Nizri         the      CEO's          buskiess              card.        Plaintiff            at the        same         meeting,                discinned            to      Defendant


       Nizri         that    the      hedge         fund          had      reviewed          the     terms             of    the        September             2018          acquisition               agreement,                  and     would


       make          an investment                  subject            to there        being        no      material              changes          in the        terms            of     such        assou11cnt.



                                                                                                                            22




                                                                                                                 22 of 28
FILED: NEW YORK COUNTY CLERK 10/07/2020 04:29 PM                                                                                                                                                                            INDEX NO. 655087/2020
NYSCEF DOC. NO. 1Case 1:20-cv-09869-GBD Document 1-1 Filed 11/23/20 Page 24 of 29
                                                                     RECEIVED  NYSCEF: 10/07/2020




                         Defendants'
               64.                                    fraudulent                     concealment                      over         seven          months                  that       Defendant                LM          could          not       perform


       under          the      four      agreements                   it executed                    and       later         refusing             to     proceed                even       if the       agreema             s         were         niediñed


       to     allow         a merger             to     be        completed                     with          an     Israeli         subsidiary                 of       Plaintiff          were        intentional                acts         disrupting


       Plaintiff          KYN's                                           with            the     prospective                  private            placement                    investors                                  the     hedge            fund.
                                            relationship                                                                                                                                           including

                                                                                            Plaintiffs'
               65.       Defendants                  interfered                with                                   prospective                  business                relationship                by     misleadhig                and        inducing


       the       Plaintiffs              into                               several               misrepresentations                              to          the        private           placement                 investors.                 First,          the
                                                      making


       prospective                   private         placement                      investors             were          informed                  that                     should           consider                                  an     investment
                                                                                                                                                               they                                              making


       based           on       Plaintiff             KYN's                 Delawarc                    incorporated                       acquisition                     subsidiary                completing                   a      merger             with


       Defendâñt                LM.        Later,        Plaintiff                  KYN           was         forced           to disclose               to        the     prospective                 private        placement                  investors


       that      such        previously                 agreed            to        by     all parties                structure            their         investment                    analysis         was       based            on,       was       in       fact


       not     legal        under         Section            350       and           351        of     Israeli         Company                  Law.           Later           when        Plaintiff          KYN           told         the     investors


       a legal         method             was         available                to     complete                 the         acquisition                 thru         a merger               by     forming            an     Israeli            åcquisition



       subsidiary               to     merge          with         LM,          the        Defendants                      refused           to        proceed             with        such         modified              mur,u                acquisition


       and       the      Plaintiff            was      forced            to        inform             the     investors                 that      the        Defendants                    were        reñising           to     proceed                with          a



       legally         viable         acquisition             by merger                     structure.


               66.       Plaintiff          KYN          was         forced               to      disclose            to     the     prospective                     investors              that     the      only        reason            that     existed



       why       Defendants                    were      refusing                   to proceed                to      close        the      acquisition                   thru       a merger            transaction                  was       becsese            it


       required             the        approval              of     an         Israeli            Court            which           would               ensure             Defendant                 LM        had         accounted                 for         and


       disclosed            all of       its     true       existing                liabilities          to        Plaintiff         KYN.               Once             the     prospective                investors             leamed             a viable


       and       legal      structure             existed            to        complete                an acquisition                      by     way          of        a merger           which           didn't         violate           Israeli        law,


       such        investors             were         not         willing            to     make          an inve              iment            thru          the        new       share         purchase            structure                 Defendâñt


       LM        denianded                in     March             2019,             because             it    made            the        transaction                    less     desirable            on      an     economic                  basis        and


       further           the         investors           believed                   Defendant                  LM           was      refusing                 to      close          the        acquisition           thru            the      previously




                                                                                                                                     23




                                                                                                                            23 of 28
FILED: NEW YORK COUNTY CLERK 10/07/2020 04:29 PM                                                                                                                                                  INDEX NO. 655087/2020
NYSCEF DOC. NO. 1Case 1:20-cv-09869-GBD Document 1-1 Filed 11/23/20 Page 25 of 29
                                                                     RECEIVED  NYSCEF: 10/07/2020




       agreed        merger            structure           because             it    wanted       to     avoid        being           forced         by    an     Israeli     Court          to      disclose         its   true


       liabilities        in   order       to      fraudulently                convey        undisclosed             liabilities           to Plaintiff           KYN.

                                                                                                                                             Defendâñts'
                     67.               Plaintiffs          have         suffered            damages             as a result           of                               actions        which           interfered            with


       Plaintiffs         prospective               business            advantages             and      are now            entitled         to recover            these     d=ages.




                                                                                           SEVENTH                  CAUSE              OF ACTION

                                                                                                        Unjust          Enrichment


                     68.               Plaintiff          repeats           and      re-alleges        every       allegation              set forth        in previous           paragraphs                 as if fully


       set forth          herein.


                     69.               Defendant                 LM      beneEted             from       its    unlawful           actions           and    üñjustly        enriched              itself     thru     gaining


       a $125,000              promissory                note        which          was    a beneEt            provided        by      and      that       came      at the      expense            of     the    Plaintiffs.


                     70.               Equity            and      good         conscience              require       rearitntion               from        Defendâñt             LM     since              they     obtained


       the    $125,000           promissory                note        thru         wrongdoing            or      at the     very       least     by mistake.




                                                                                           PRAYER              FOR        RELIEF



       Wherefore,              Plaintiff           requests           relief        as follows:


       On the First              Cause          of Action




                     A.                 Economic                 d=ages              in    an amount             to be proven                at trial      but    in no       case    less        than       $64,500,000


                     B.                 Specific          Performance


                     C.                Non-economic                      damages            in an amount                  to be proven                at trial


                     D.                Pre-        and     Post-Judgment                    interest         as allowed            by law


                     E.                Costs        and         attorney            fees   incurred          in bringing            this     suit.


                     F.                Rescission               of    the      Promissory             Note




                                                                                                                   24




                                                                                                           24 of 28
FILED: NEW YORK COUNTY CLERK 10/07/2020 04:29 PM                                                                                                                         INDEX NO. 655087/2020
NYSCEF DOC. NO. 1Case 1:20-cv-09869-GBD Document 1-1 Filed 11/23/20 Page 26 of 29
                                                                     RECEIVED  NYSCEF: 10/07/2020




                     G.         Punitive          Damages


                     H.         Any     further           relief      the    Court     deems          just   and   proper


        On     the    Second     Cause        of    Action,                                  the     Defendant       to proceed               with   the    Merger       Agreement       as set
                                                                       compelling


       forth    herein;


       On the Third            Cause    of Action


                     A.          Economic             damages               in   an arnount          to be proven           at trial    but     in no      case   less   than   $64,500,000


                     B.          Specific          Performance


                     C.         Non-economic                       d-,asu         in an amount               to be proven           at trial


                     D.         Pre-    and        Post-Judgment                  interest         as allowed      by law


                     E.         Costs       and     attorney            fees     incurred          in bringing     this     suit.


                     F.         Rescission           of     the      Promissory             Note


                     G.         Punitive          Damages


                     H.         Any     further           relief      the    Court     deems          just   and   proper




       On the Fourth            Cause       of Action


                     A.          Economic             d-,,.,                in   an amount           to be proven           at trial    but     in no      case   less   than   $64,500,000


                     B.          Specific          Performance


                     C.         Non-emn               mic          damages        in an amount               to be proven           at trial


                     D.         Pre-    and        Post-Judgment                  interest         as allowed      by law


                     E.         Costs       and     attorney            fees     incurred          in bringing     this     suit.


                     F.         Rescission           of     the      Promissory             Note


                     G.         Punitive          Damages


                     H.         Any     further           relief      the    Court     deems          just   and   proper




                                                                                                        25




                                                                                                   25 of 28
FILED: NEW YORK COUNTY CLERK 10/07/2020 04:29 PM                                                                                                             INDEX NO. 655087/2020
NYSCEF DOC. NO. 1Case 1:20-cv-09869-GBD Document 1-1 Filed 11/23/20 Page 27 of 29
                                                                     RECEIVED  NYSCEF: 10/07/2020




       On the Fifth     Cause     of Action


               A.          Econersic           damages              in   an amount           to be proven           at trial    but    in no   case   less   than   $64,500,000


               B.          Specific         Performance


               C.         Non-economic                      damages       in an amount               to be proven           at trial


               D.         Pre-    and       Post-Judgment                 interest         as allowed      by law


               E.         Costs       and    attorney           fees     incurred          in bringing     this     suit.


               F.         Rescission          of     the     Promissory             Note


               G.         Punitive          Damages


               H.         Any     further          relief     the    Court     deems          just   and   proper




       On the Sixth     Cause     of Action


               A.          Economic            damages              in   an amount           to be proven           at trial    but    in no   case   less   than   $64,500,000


               B.          Specific         Performance


               C.         Non-emnomic                       damages       in an amount               to be proven           at trial


               D.         Pre-    and       Post-Judgment                 interect         as allowed      by law


               E.         Costs       and    attorney           fees     incurred          in bringing     this     suit.


               F.         Rescission          of     the     Promissory             Note


               G.         Punitive          Damages


               H.         Any     further          relief     the    Court     deems          just   and   proper




       On the Seventh      Cause        of Action


               A.          Econersic           damages              in   an amount           to be proven           at trial    but    in no   case   less   than   $64,500,000


               B.          Specific         Performance


               C.         Non-economic                      damages       in an amount               to be proven           at trial




                                                                                                26




                                                                                       26 of 28
FILED: NEW YORK COUNTY CLERK 10/07/2020 04:29 PM                                                                                                      INDEX NO. 655087/2020
NYSCEF DOC. NO. 1Case 1:20-cv-09869-GBD Document 1-1 Filed 11/23/20 Page 28 of 29
                                                                     RECEIVED  NYSCEF: 10/07/2020




               D.        Pre-    and      Post-Judgment                interest         as allowed       by law


               E.        Costs      and     attorney           fees   incurred          in bringing        this    suit.


               F.        Rescission          of     the     Promissory           Note


               G.        Punitive         Damages


               H.       Any      further          relief     the    Court   deems          just   and     proper




                                                           DEMAND           FOR          JURY        TRIAL


                                       Plaintiff           hereby     demands           a trial   by    jury.


          Dated:    September       28,     2020




                                                                                                                                           Davis     &   Associates         P.C.
                                                                                                                                      Attorneys          for   the    Plaintiff




                                                                                                            __//s//Jeffrey         Davis

                                                                                                                                              Jeffrey    Davis,             Esq.
                                                                                                                                                             4*
                                                                                                                             600    Mamaroneck        Ave,                 Floor
                                                                                                                                                   Harrison       NY       10528

                                                                                                                                                          (914)      586    3529
                                                                                                                                             jeff@jeffdavisesq.com




                                                                                             27




                                                                                    27 of 28
FILED: NEW YORK COUNTY CLERK 10/07/2020 04:29 PM                                                                                                                                          INDEX NO. 655087/2020
NYSCEF DOC. NO. 1Case 1:20-cv-09869-GBD Document 1-1 Filed 11/23/20 Page 29 of 29
                                                                     RECEIVED  NYSCEF: 10/07/2020




                                                                                           VERIFICATION
       STATE           OF      NEW YORK                                         )
                                                                                )                SS:
       COUNTY                 OF     NEW YORK                                                    )


       JEFFREY                DAVIS          ESQ.          an attorney        duly     admitted             to practice             law     before         the     Courts        of    the       State   of New


                                                                                                 perjury·
       York,        affirms        the    following           under      penalties         of


               1.     I am the           principal          of Davis      &    Associates              P.C.        the     attorney         of    record         for   the    Plaintiffs;           I have     read


                      the     foregoing          Complaint             and    know         the       contents            thereof;      the       same       is true         to my knowledge,                  except


                      as to those           matters          therein      stated     to be alleged                  upon        informsia                 and     belief,      and      as to those


                      matters        I believe             them    to be true.


               2.     The      reason        this     Verification           is made        by me and                not      by    said     Plaintiffs          is that      the     Plaintiff's         offices


                      and/or         residences             are outside        of    the    county            where          your     affirmant            maintains           his     office.


               3.     The      grounds          of    my belief        as to all matters                not         stated      upon        my own           knowledge                are as follows:


                      converseinns                  with     client,   books         and    records            of     client.




       Dated:        Harnson,             New        York


                      October            7, 2020



                                                                                                                                                 //s//Jeffrey               Davis

                                                                                                                                                                                                    Jeffrey    Davis




                                                                                                              28




                                                                                                      28 of 28
